BLODGETT, District Judge.
This discharge is asked under the last clause of section 12 of the bankrupt act, which reads as follows: “If the debtor dies after the issuing of the warrant, the proceedings may be continued, and concluded in like manner as if he had lived.” It is contended on the part of the bankrupt, therefore, that, notwithstanding his death, a discharge from his debts should be granted; but, on examination of the 29th section, it will be found that “no discharge shall be granted to any bankrupt until he shall take and subscribe an oath to the effect that he has not done, suffered, or been privy to any act, matter, or thing specified in this act, as a ground for withholding such discharge, or as invalidating such discharge, if granted.” This oath never having been taken by the bankrupt prior to his decease, and that being a condition precedent to the granting of the discharge, I am of the opinion that the discharge cannot be granted. There is no authority in the court to grant the discharge, until this oath has been taken by the bankrupt himself. No person can take it for him. The language of the last clause of the 12th section, although very comprehensive, must, therefore, be taken as applying to such proceedings as may be taken by the assignee or other parties in settling the estate, as the making of dividends, etc.